Russell, J.
The evidence fox the plaintiff was sufficient to require sub-. mission to the jury of the question as to whether the machine was reasonably suited for the work in which it was employed; and there was also evidence to the effect that the vice-principal of the master had informed the servant that the machine was safe, and directed him to do the work on hand as quickly as possible. This direction may have misled the plaintiff. It was error to award a nonsuit.

Judgment reversed.

Another witness testified: Johnson was employed as regular master mechanic and his duties were to look after the carpenter shop and all the repair work of the mill. After Browning was hurt we looked at the planer and found the bits a little dull, a few gaps in one, and one a little lower at one énd than the other. The master mechanic always looked after and kept up the planer. New blades had been there for this machine for two or three weeks, to be put in place of these old ones. I do not know why they had not been placed, or how long the old ones had been used. Machines of that character' are in use, but there are better ones. Those now used ordinarily have an automatic feed.
Another witness testified: A few minutes after Browning’s injury occurred, he heard Gorton and Johnson talking at the office, and Gorton said he had worked Browning for several years. Johnson said the planer was in bad shape, that it was through neglect the machine had not been fixed, that he had not put it in good running order, that they had some knives or blades there for it and he had not put them on at all, and that it was in bad running order for some time.
The plaintiff excepted to the grant of a nonsuit.
G. B. Hutchens and E. S. Ault, for plaintiff.
Maddox & Boyal and John K. Davis, for defendant.